                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA

GENERAL SUPPLY & SERVICES, INC.,                   )
d/b/a Gexpro, f/k/a GE Supply,                     )
             Petitioner,                           )
                                                   )
               v.                                  )            3:18-mc-59-GCM
                                                   )
ACCELERATE SOLAR, LLC,                             )
XAVIER VEILLE,                                     )
CHRISTOPHER VERNER,                                )
         Respondents.                              )

                       ORDER DESIGNATING EXEMPT PROPERTY

       The matter is before the Clerk on (i) Respondent Christopher Verner’s Notice to Claim

Exempt Property (Statutory Exemptions) (Doc. 17) and (ii) Respondent Xavier Veille’s Notice to

Claim Exempt Property (Statutory Exemptions) (Doc. 18). Petitioner has not filed any objections

to either Notice in accordance with N.C. Gen. Stat. § 1C-1603(e)(5) (providing that “[t]he

judgment creditor has 10 days from the date served with a motion and schedule of assets . . . to file

an objection to the judgment debtor’s schedule of exemptions”).

       Accordingly, for good cause, and without any objection from Petitioner, it is hereby

ORDERED that the requested statutory exemptions for Respondents Christopher Verner and

Xavier Veille are GRANTED, within the limits set forth in their Notices to Claim Exempt Property

(Docs. 17 and 18) and as allowed by state law pursuant to § 1C-1601 of the North Carolina General

Statutes. See N.C. Gen. Stat. § 1C-1603(e)(6) (providing that “[i]f the judgment creditor files no

objection to the schedule filed by the judgment debtor . . . the clerk must enter an order designating

the property allowed by law and scheduled by the judgment debtor as exempt property”).

                                            Signed: April 1, 2020
